UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21210 Alpine Income Trust (Exact name of registrant as specified in charter) 615 East Michigan Street 3rd Floor Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Samuel A. Lieber Alpine Woods Capital Investors, LLC 2500 Westchester Avenue, Suite 215 Purchase, NY 10577 (Name and address of agent for service) Registrant's telephone number, including area code:1-888-785-5578 Date of fiscal year end:October 31 Date of reporting period: June 30, 2007 Item 1. Proxy Voting Record. The Registrant did not have any proxy votes during the period July 1, 2006 to June 30, 2007. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Alpine Income Trust By (Signature and Title)* /s/Samuel A. Lieber Samuel A. Lieber, President and Principal Executive Officer Date 8/27/2007
